[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                    FEBRUARY 11, 2008
                                                    THOMAS K. KAHN
                              No. 07-14495
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

                     D. C. Docket No. 05-00096-CR-1-1

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                   versus

ROY LEE MAGBY, JR.,

                                                   Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (February 11, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Richard A. Grossman, Esq., appointed counsel for Roy Lee Magby, Jr., has
filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Based on our

independent review of the entire record, we concur in counsel’s assessment of the

relative merits of the appeal. There is no arguable issue of merit; therefore,

counsel’s motion to withdraw is GRANTED, and Magby’s conviction and

sentence are AFFIRMED.




                                           2